Citation Nr: 0205609	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-16 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active naval service from January 1959 to 
December 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Anchorage Regional Office 
(RO) which denied a rating in excess of 20 percent for 
rheumatoid arthritis.  As he now resides in Oregon, the 
Portland RO has jurisdiction of this case.  

In this appeal, the veteran requested and was scheduled for a 
personal hearing before a member of the Board at the RO.  
While he was notified of the time and date of the hearing by 
October 2001 letter sent to his last known address, he failed 
to appear and neither furnished an explanation for his 
absence nor requested a postponement or another hearing.  
When an appellant fails to attend a scheduled hearing and has 
not requested a postponement, the case will then be processed 
as though the hearing request has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2001). Thus, the Board will proceed with 
consideration of the claim based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran's service-connected rheumatoid arthritis of 
multiple joints is inactive; the preponderance of the most 
probative evidence indicates that the majority of his current 
symptoms, but for low back pain and left thumb symptoms, are 
attributable to nonservice-connected conditions, such as 
degenerative arthritis, which is unrelated to the service-
connected rheumatoid arthritis.  

2.  His service-connected residuals of rheumatoid arthritis 
involve the lumbar spine and sacroiliac joints primarily, and 
such symptomatology more nearly approximates severe 
limitation of motion of the lumbar spine. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for rheumatoid arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002-5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  The record indicates that VA has conducted appropriate 
evidentiary development in this case.  The record contains 
the veteran's service medical records, relevant post-service 
treatment records, and a VA medical examination report.  The 
Board further notes that the veteran has been informed via 
decisions and letters of the RO and Statements of the Case, 
of the evidence of record and the nature of the evidence 
needed to substantiate his claim.  As VA has fulfilled the 
duty to assist, and as the change in law has no additional 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).  

I.  Factual Background

The veteran's service medical records show that in August 
1961, he was hospitalized for treatment of rheumatic fever.  
Later, he was diagnosed with rheumatoid arthritis of the 
fingers, wrists, spine and left knee.  As a result, he was 
determined to be unfit for further duty and was medically 
discharged from service.  

Following his separation from service, the veteran filed an 
application for VA compensation benefits.  Thereafter, on VA 
medical examination in February 1962 he reported that his low 
back, wrists, and fingers were stiff and swollen.  X-ray 
examination of the wrists, right hand, and lumbar spine was 
normal.  The diagnosis was residuals of rheumatoid arthritis.  
By March 1962 decision, the RO granted service connection for 
rheumatoid arthritis and assigned it a 50 percent rating.  

On July 1963 VA medical examination, the veteran reported 
that he had a constant dull ache in his low back, wrists, 
fingers, and knees.  Physical examination revealed a full 
range of motion of the spine, knees, wrists, hands, and 
fingers.  X-ray of the spine, wrists, and knees was normal.  
The diagnosis was history of arthritis.  In August 1963, the 
RO reduced the veteran's rheumatoid arthritis to zero 
percent.  

On VA medical examination in January 1967, the veteran 
reported pain and swelling in his hands in the morning, and 
pain in his back and left knee in cold weather.  Examination 
of the wrists, knees, and hands revealed no objective 
abnormality.  His spine exhibited full range of motion with 
discomfort on motion.  The diagnoses were history of 
rheumatoid arthritis and chronic lumbosacral strain.  By 
February 1967 rating decision, the RO continued the zero 
percent disability rating for the veteran's rheumatoid 
arthritis.  

On VA medical examination in June 1977, the veteran reported 
that since 1961, he had waxing and waning symptoms of pain in 
multiple joints, including low back, hands, fingers, 
shoulders, and knee pain.  He also noted that he had been 
denied employment due to his physical complaints.  On 
objective examination, all major joints exhibited no 
significant evidence of hypertrophic or proliferative changes 
and no enlargement or deformity.  There were some 
subcutaneous nodules near the left elbow and dorsum of both 
hands.  The diagnosis was arthritis, type undetermined, 
multiple joints, polyarthritis-symptomatic.  

By July 1977 rating decision, the RO increased the rating for 
the veteran's rheumatoid arthritis to 10 percent.  The 
veteran appealed the RO decision and in December 1978, the 
Board likewise determined that the criteria for a rating in 
excess of 10 percent for rheumatoid arthritis was not met.  

On subsequent VA medical examination, the veteran reported 
symptoms of pain and swelling in both feet of seven months 
duration.  He indicated that he had previously had back pain, 
but that such pain had resolved when he got a waterbed.  On 
physical examination, all joints were normal except for the 
left third finger, right elbow, and feet, all of which showed 
some swelling and tenderness.  The examiner indicated that 
the veteran clearly had polyarticular joint disease of 
uncertain etiology.  He indicated that it was an atypical 
presentation for rheumatoid arthritis and that the more 
likely diagnoses included psoriatic arthritis or Reiter's 
syndrome.  

By May 1980 rating decision, the RO increased the rating for 
the veteran's rheumatoid arthritis disability to 40 percent.  

On VA medical examination in April 1981, the veteran reported 
that his feet, wrists, fingers, and elbows were painful.  The 
examiner indicated that when he first saw the veteran in 
1979, it was his impression that it was unlikely that the 
veteran had rheumatoid arthritis.  Based on information 
accumulated since then, the examiner indicated that he 
thought that it was unlikely that the veteran had ever had 
rheumatoid arthritis and that there was certainly no evidence 
of active joint disease currently.  He indicated that it was 
more likely that the veteran had had two or more episodes of 
Reiter's syndrome in his life.  

In June 1981, the RO reduced the veteran's rheumatoid 
arthritis disability rating to 20 percent; it has remained in 
effect to date.  38 C.F.R. § 3.951(b) (2001).  

In October 1995, the RO received the veteran's claim for 
increased rating for rheumatoid arthritis.  In support of his 
claim, he submitted an April 1995 clinical record showing 
that his complaints of pain and swelling in the left hand, 
left index finger, and right chest area.  He also reported a 
history of rheumatoid arthritis.  On examination, there was 
pain and swelling at the left thumb, but no significant 
erythema, joint effusion, or limitation of motion.  The 
impression was degenerative joint disease.  

Also associated with the claims file is a report of October 
1995 medical examination conducted in connection with the 
veteran's application for Social Security Administration 
(SSA) disability benefits.  The examination report shows that 
he reported a long history of rheumatoid arthritis, dating 
from service.  He indicated that he usually worked as a 
mechanic, but that he had been out of work following a total 
laryngectomy secondary to cancer in July 1995.  He further 
stated that he was unable to resume work as a mechanic due to 
limitation and pain in his hands, elbows, arms, shoulders and 
back.  On examination, the cervical spine, shoulders, and 
left thumb had decreased range of motion.  X-ray examination 
showed moderate osteoarthritic lipping in the lumbar spine.  
X-rays of the right shoulder and left hand were normal.  
Laboratory testing was negative for rheumatoid factor.  The 
diagnoses included degenerative joint disease of the 
shoulders, elbows, and hands.  

Clinical records from VA and military medical centers from 
June 1995 to July 1996 were obtained by the RO.  In pertinent 
part, these records show that in November 1995, it was noted 
that the veteran had been examined in connection with his 
application for SSA disability benefits and that the examiner 
had recommended that the veteran undergo physical therapy to 
increase shoulder and hand mobility.  On examination, the 
veteran had limited range of motion of both shoulders and 
moderate deformity of the hands with intrinsic weakness.  The 
assessment was rheumatoid arthritis and physical therapy was 
scheduled.  In December 1995, rheumatoid arthritis was again 
assessed and a rheumatology consultation was scheduled.  On 
consultation later that month, the examiner noted that X-rays 
of the sacroiliac joints had complete effacement, suggestive 
of ankylosing spondylitis or some other spondyloarthropathy 
as the cause of the veteran's complaints, not rheumatoid 
arthritis.  Additionally, the examiner indicated that 
laboratory studies were essentially normal, with no evidence 
of ongoing inflammation.  It was noted that Reiter's syndrome 
and psoriatic arthritis were not excluded.  In February and 
April 1996, examination showed marked prominence of the 
carpal metacarpal (CMC) joint of the left hand.  The 
assessment was osteoarthritis with "burn out" rheumatoid 
arthritis of the left thumb.  In June 1996, the veteran 
underwent surgery for his left thumb; the post operative 
diagnosis was left thumb pan trapezial osteoarthrosis with 
adduction contracture.  The veteran subsequently underwent an 
Anchove procedure with good results.  

On VA medical examination in January 1996, the veteran 
reported a history of severe arthritis in his shoulders, 
hands, and feet, with chronic pain.  On objective 
examination, there was a very slight palmer deviation of all 
digits of both hands, though he had full range of motion of 
the hands and fingers.  There were no nodes or nodules on the 
hands.  The shoulders were severely restricted with coarse 
crepitus.  He was capable of abduction of the arms 
bilaterally to 80 degrees, but rotation was virtually nil 
secondary to pain.  X-ray examination of the cervical spine 
showed moderately advanced spondylosis.  X-ray examination of 
the hands, shoulders, right foot, and fingers showed no 
abnormality.  X-ray examination of the left foot showed mild 
osteoarthritis.  The diagnoses included bilateral rotator 
cuff tears, severe osteoarthritis of the sacroiliac joints 
and right foot, and severe osteoarthritis of the cervical 
spine.  The examiner concluded that the veteran was extremely 
disabled due to loss of speech, status post laryngectomy, 
deformity of the feet due to years of osteoarthritis, as well 
as advanced osteoarthritis of the neck.  

By February 1996 rating decision, the RO denied a rating in 
excess of 20 percent for rheumatoid arthritis, noting that 
the record did not contain evidence of active rheumatoid 
arthritis or limitation of motion of the individual joints to 
warrant an increased rating.  The veteran appealed the RO 
determination.  

On VA orthopedic examination in June 1996, bony enlargement 
of the proximal interphalangeal (PIP) joint and distal 
interphalangeal (DIP) joint of both hands was noted, as were 
bunion formations.  Range of motion testing revealed right 
shoulder rotation to 90 degrees and abduction to 120 degrees; 
left shoulder rotation to 30 degrees and abduction to 100 
degrees.  Motion testing of the hips showed internal rotation 
to 20 degrees and abduction to 35 degrees.  Range of motion 
testing of the back showed flexion to 90 degrees, extension 
to 45 degrees, and lateral flexion to 30 degrees.  The 
diagnoses were spondyloarthritis and osteoarthritis.  

In July 1996, the veteran was examined by a private 
rheumatologist.  On examination, the veteran reported that he 
had worked in construction until one year ago, when he quit 
due to increasing hand and shoulder pain, as well as some 
back pain.  He also indicated that he had surgery on his 
thumb about two months ago.  The veteran reported that he 
slept well, but was stiff all over in the mornings, 
especially in his neck, shoulders, back, and hands.  He 
indicated that his stiffness occasionally lasted all day.  He 
denied current swelling in his joints, as well as skin 
rashes, Raynaud's phenomenon, or dysphagia.  He denied a 
family history of rheumatic disease.  On examination, neck 
motion was minimally decreased.  The left hand was covered 
with a splint from recent surgery.  The right hand showed 
that grip strength was mildly reduced and there was full 
motion of the right wrist.  Elbows exhibited full motion 
without nodules or thickening.  Shoulders exhibited limited 
motion due to pain.  There was full motion of the hips.  The 
knees revealed no swelling, effusion or tenderness.  The 
ankles had full motion with no swelling or tenderness.  There 
were bunions on the feet and the low back was diffusely 
tender.  Range of motion testing of the back showed 90 
degrees of forward flexion, right and left lateral extension 
to 30 degrees and rotation to 45 degrees, bilaterally.  The 
examiner indicated that he had reviewed the veteran's X-rays 
which revealed significant Grade IV sacroiliac changes 
consistent with sacroilitis related to spondyloarthritis.  In 
addition to the spondyloarthritis, which appeared to be 
"burned-out" at this time, the examiner indicated that the 
veteran had evidence of degenerative arthritis.  He indicated 
that there was no evidence of rheumatoid arthritis currently.  

In a January 1997 decision, an official of the SSA determined 
that the veteran was disabled within the meaning of the 
Social Security Act due to squamous carcinoma of the larynx, 
status post total laryngectomy, and degenerative joint 
disease and rheumatoid arthritis of multiple joints.  

In March 1997, the RO solicited a medical opinion from a VA 
physician as to whether the veteran's left hand surgery was 
performed to treat his service-connected rheumatoid arthritis 
or whether it was necessitated by some other disease.  In an 
opinion dated later that month, the physician responded that 
the surgery was performed for a "problem associated with 
rheumatoid arthritis."  He also indicated that with the 
veteran's rheumatoid arthritis and his tight tracheotomy 
stoma, he did not feel as if the veteran should be expected 
to work.  

Subsequent VA clinical records show that in June 1997, the 
veteran was evaluated in connection with his complaints of 
rheumatoid arthritis.  The examiner noted that the veteran 
had been diagnosed with rheumatoid arthritis in service and 
gave a longstanding history of early morning stiffness, 
especially in his back.  He also indicated that he had had 
painful shoulders, some pain in the right elbow, and some 
pain in the left big toe for several years.  The examiner 
noted that the veteran could not recall a rheumatoid factor 
or prior X-ray diagnosis to confirm the diagnosis of 
rheumatoid arthritis.  On examination, there was evidence of 
primary osteoarthritis of the hands with Heberden's nodes.  
He had excellent fists with no evidence of rheumatoid 
arthritis deformities.  Wrists, elbows, knees, ankles, hips, 
and subtalar joints had full range of motion.  The shoulders 
had reduced motion with pain.   Cervical spine showed reduced 
flexion and rotation.  X-rays of the pelvis revealed 
bilateral fused sacroiliac joints.  The examiner indicated 
that he had evaluated the veteran as having longstanding 
spondyloarthropathy and not rheumatoid arthritis.  He 
indicated that his main problems continued to be his 
mechanical sounding low back ache as well as mechanical pain 
in the shoulders related to chronic subacromial bursitis.  He 
noted that the veteran also had a separate problem of primary 
arthritis of the hands, right sternoclavicular joint and left 
big toe.  He indicated that he could find no evidence of 
active inflammatory arthritis and theorized that the 
veteran's spondyloarthropathy was inactive.  

On examination in August 1997, the veteran indicated that his 
only complaint was low back pain.  It was noted that the 
veteran had a history of rheumatoid arthritis, but that a 
recent rheumatology evaluation had revealed probable 
ankylosing spondylitis with subsequent chronic low back pain.  

By March 1998 rating decision, the RO granted a temporary 
total rating for rheumatoid arthritis under 38 C.F.R. § 4.30 
from June 14, 1996 to October 1, 1996, based on the left 
thumb surgery necessitating convalescence.  

On June 1998 VA medical examination, the examiner noted that 
a rheumatology examination approximately a year earlier had 
revealed spondyloarthropathy, probably of the ankylosing 
spondylitis type, but not rheumatoid arthritis.  He noted 
that the veteran did continue to have some mechanical back 
pain, bilateral shoulder symptoms, and was status post left 
thumb surgery.  Examination showed decreased motion of the 
shoulders, consistent with rotator cuff disease and 
impingement syndrome.  After further examination, the 
assessments were no evidence of peripheral inflammatory 
arthritis consistent with spondyloarthropathy and no evidence 
of active rheumatoid arthritis.  The examiner noted that the 
veteran had degenerative arthritis of the right 
sternoclavicular joint, left great toe, and left thumb.  He 
indicated that these findings were on a primary basis, with 
no evidence of underlying rheumatoid arthritis which had led 
to degenerative arthritis.  In summary, he indicated that he 
did not think that the veteran had active rheumatoid 
arthritis or an active inflammatory peripheral arthritis 
consistent with ankylosing spondylitis or other 
spondyloarthropathy that was responsible for his degenerative 
arthritis symptoms.  In an October 1998 addendum, the VA 
examiner indicated that there was no evidence of inflammatory 
arthritis, only degenerative joint disease, and that such 
degenerative joint disease was clearly unrelated.  

Subsequent VA clinical record show continued treatment for a 
variety of disabilities.  In March 1999, he had a left 
osteotomy for mild to moderate hallux valgus.  In May 1999, 
he complained of right shoulder blade discomfort.  The 
assessment was probable ulnar entrapment.  Subsequent 
electromyography showed no evidence of right ulnar 
neuropathy.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Disability compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve an extra-schedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Analysis

The veteran's service-connected rheumatoid arthritis is 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

The Court has held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  The Court has also held that any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992). 

After reviewing the pertinent evidence in this case, the 
Board finds that Code 5002, involving ratings for rheumatoid 
arthritis, is the most appropriate diagnostic code here.  In 
that regard, the Board notes that there is some inconsistency 
in the medical evidence of record as to whether the veteran's 
in-service and post-service symptoms are attributable to 
rheumatoid arthritis versus some other type of inflammatory 
arthritis, such as Reiter's syndrome or psoriatic arthritis.  
However, based on the history, diagnosis and symptomatology 
of the veteran's service-connected disability, the Board 
finds that Code 5002 is most appropriate.  Moreover, it is 
noted that the Rating Schedule directs that other types of 
inflammatory musculoskeletal disorders, such as gout, 
psoriatic arthritis, and pneumococcic arthritis, are to be 
rated as rheumatoid arthritis under Code 5002.  38 C.F.R. § 
4.71a.  In view of the foregoing and because no other 
diagnostic code which is more appropriate based on the facts 
of this case can be identified, the Board concludes that Code 
5002 is applicable.

Under Code 5002, rheumatoid arthritis as an active process, 
with one or two exacerbations a year in a well-established 
diagnosis, warrants a 20 percent rating.  This diagnostic 
code specifically provides that ratings for the active 
process will not be combined with the residual ratings for 
limited motion or ankylosis; rather the higher evaluation is 
to be assigned.  See 38 C.F.R. § 4.71a.

Where rheumatoid arthritis is not active, it is rated for 
chronic residuals, which are evaluated on the bases of 
limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Code 5002.

In this case, the record establishes that the veteran's 
service-connected rheumatoid arthritis (or other inflammatory 
arthritis disability) is not currently active.  In fact, 
laboratory testing has been repeatedly negative.  Thus, the 
veteran's disability rating must be based on chronic 
residuals, which are evaluated on the bases of limitation of 
motion or ankylosis under the appropriate diagnostic codes 
pertaining to disability of the specific joint or joints 
involved.  Id. 

In that regard, the Board notes that the veteran has 
complained of pain in numerous joints, including the hands, 
elbows, shoulders, feet, and neck.  However, the most 
probative medical evidence of record attributes the veteran's 
complaints pertaining to these joints to other nonservice-
connected conditions, not his service-connected rheumatoid 
arthritis.  

For example, while the veteran clearly has pain and decreased 
range of motion in his shoulders and hands, VA examiners have 
attributed these symptoms to other conditions.  During a June 
1997 evaluation, the VA examiner indicated that the veteran 
had primary arthritis in his hands and mechanical pain in his 
shoulders related to chronic subacromial bursitis.  On VA 
medical examination in June 1998, the veteran's shoulder 
symptoms were attributed to rotator cuff disease and 
impingement syndrome.  It was noted that examination had 
revealed no evidence of peripheral inflammatory arthritis or 
active rheumatoid arthritis, which had led to degenerative 
arthritis.  

Likewise, it is noted that in an October 1995 SSA examination 
report, the diagnoses included degenerative joint disease of 
the shoulders, elbows, and hands.  On VA medical examination 
in January 1996, the diagnoses included osteoarthritis of the 
cervical spine.  On VA medical examination in June 1998, the 
examiner indicated that he did not think that the veteran had 
active rheumatoid arthritis or an active inflammatory 
peripheral arthritis consistent with ankylosing spondylitis 
or other spondyloarthropathy that was responsible for his 
degenerative arthritis symptoms.  In an October 1998 
addendum, the VA examiner indicated that there was no 
evidence of inflammatory arthritis, only degenerative joint 
disease, and that such degenerative joint disease was clearly 
unrelated.  

Based on the foregoing, the Board finds that the veteran's 
symptoms of pain and/or limited motion of the hands, elbows, 
shoulders, feet, and neck, which have been attributed to 
causes other than the service-connected rheumatoid arthritis, 
may not be considered by the Board in evaluating the service-
connected rheumatoid arthritis.  38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided).

However, the Board finds that the evidence of record is not 
as clear with respect to the veteran's low back symptoms.  In 
that regard, his service medical reflect complaints of back 
pain attributable to rheumatoid arthritis.  Likewise, the 
post-service medical records document episodic complaints of 
low back ache.  While X-ray examination has shown findings of 
osteoarthritis in the lumbar spine, see e.g. October 1995 SSA 
examination report, VA rheumatology records, dated from June 
to August 1997, appear to attribute his complaints to 
probable longstanding ankylosing spondylitis with subsequent 
chronic low back pain.  Here, it is noted that "ankylosing 
spondylitis" is a "form of rheumatoid arthritis that 
affects the spine[;] . . . a systemic illness of unknown 
etiology, affecting young males predominantly, and producing 
pain and stiffness as a result of inflammation of the 
sacroiliac, intervertebral, and costovertebral joints.").  
See Colayong v. West, 12 Vet. App. 524, 530 (1999) (quoting 
Dorland's Illustrated Medical Dictionary at 1563). 

Although it seems likely that the veteran's osteoarthritis of 
the lumbar spine is at least partially responsible for his 
low back symptoms, based on the medical evidence of record, 
it does not appear possible to quantify accurately that 
portion of the low back symptoms which is due to nonservice-
connected arthritis, versus that portion of low back symptoms 
which is due to service-connected chronic residuals 
rheumatoid arthritis.  As the extent of symptomatology from 
service-connected disability cannot be distinguished from the 
extent of symptomatology from non-service-connected 
disability, the Board will presume that all low back symptoms 
are due to the service-connected condition.  

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  Under that provision, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.

With application of the benefit-of-the-doubt rule, the Board 
finds that service-connected chronic residuals of rheumatoid 
arthritis in the low back produce symptoms most nearly 
approximating severe limitation of motion of the lumbar 
spine, and such warrants a 40 percent rating under Codes 5002 
and 5292.  

For example, the record shows that on VA orthopedic 
examination in June 1996, range of motion testing of the back 
showed flexion to 90 degrees, extension to 45 degrees, and 
lateral flexion to 30 degrees.  In July 1996, range of motion 
testing of the veteran's back showed 90 degrees of forward 
flexion, right and left lateral extension to 30 degrees, and 
rotation to 45 degrees, bilaterally.  In June 1997, a VA 
examiner noted that one of the veteran's most prominent 
symptoms appeared to be his mechanical sounding low back 
ache.  

The Board finds that these findings, together with the 
additional disability present in the form of functional loss 
which is caused by the pain experienced by the veteran, more 
nearly approximates the criteria for severe limitation of 
motion of the lumbar spine.  Thus, a 40 percent rating under 
Code 5292 is warranted.  See also 38 C.F.R. § 4.40, 4.45, and 
4.59.  This is the maximum rating available under this 
provision and the Board can find no basis for a rating in 
excess of 40 percent under any alternative provision.  

The Board also notes that the record contains some indication 
that the veteran has left thumb symptoms which are 
attributable to his service-connected rheumatoid arthritis.  
For example, in February and April 1996, the assessment was 
osteoarthritis with "burn out" rheumatoid arthritis of the 
left thumb.  It is noted that in June 1996, the veteran 
underwent surgery for his left thumb; the post operative 
diagnosis was left thumb pan trapezial osteoarthrosis with 
adduction contracture.  The veteran subsequently underwent an 
Anchove procedure with good results.  A VA examiner indicated 
in March 1997, the veteran's left thumb surgery was performed 
for a "problem associated with rheumatoid arthritis."  

Thus, the Board has considered the veteran's left thumb 
symptoms in rating his service-connected rheumatoid 
arthritis.  In that regard, Code 5224 provides that favorable 
ankylosis of the major or minor thumb warrants a 10 percent 
rating.  Unfavorable ankylosis of the major or minor thumb 
warrants a 20 percent rating.  However, absent probative 
evidence showing that the veteran's left thumb disability is 
currently manifested by symptoms approximating ankylosis of 
the thumb, the Board finds that a compensable rating is 
unwarranted under Code 5224.  

In sum, the Board finds that the veteran's service-connected 
residuals of rheumatoid arthritis is most appropriately rated 
as 40 percent disabling under Codes 5002 and 5292.  The 
preponderance of the evidence is against a rating in excess 
of 40 percent.  

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321, but finds that this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  It has not been objectively shown that the 
veteran's rheumatoid arthritis manifested by low back pain 
and left thumb symptoms, in and of itself, has caused marked 
interference with employment or frequent periods of 
hospitalization.  Rather, his inability to maintain 
employment, as reflected by the award of SSA disability 
benefits, is due to a combination of disabilities, including 
nonservice-connected degenerative arthritis and laryngectomy 
residuals.  Under such circumstances, the Board finds that 
the impairment resulting from the veteran's rheumatoid 
arthritis is appropriately compensated by the assigned 40 
percent rating, and 38 C.F.R. § 3.321 is inapplicable.


	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating for rheumatoid arthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


